DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 04/13/20.  The request for foreign priority to a corresponding EP application file 04/15/19.  Claims 1-20 are currently pending yet all are rejected due to the section 112, 102 and 103 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vibration isolation system that shows “a plurality of actuators” and “a plurality of isolators” as two distinct components must be shown or the feature(s) canceled from the claim(s).  The Drawings depict that the isolators comprise the actuators.  See, e.g., Figure 2 (each actuator within an isolator box).  This is supported by the Written Description as well.  See para. Application at 0076 (“each one of isolators 2A, 2B, 2C, 2D includes actuators 5A, 5B, 5C, 5D…”).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected because independent claims 1 and 16 both recite “a plurality of actuators…and a plurality of isolators,” but it appears from the Drawings and the Written Description that a given “isolator” (2A-2D) comprises an “actuator” (5A-5D), rather than these being different/distinct components.  See, e.g., Figure 2 (each actuator within an isolator box); para. Application at 0076 (“each one of isolators 2A, 2B, 2C, 2D includes actuators 5A, 5B, 5C, 5D…”).  The claim language needs to be clarified to reflect that these are not separate components of the vibration isolation system.
Claim 7 is further rejected because it defines “an analog-digital converter” of the control units, but this feature has been previously defined in claim 1, from which this claim depends.  See claim 7, line 2. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Wu
Claim(s) 1-5, 8-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 201340553) (cited by Applicant). Note: this is an “X” reference in the cited European Patent Office Action. 
Claim 1: Wu discloses a stationary vibration isolation system [Fig. 2], comprising: a plurality of actuators [see para. 0167 (“each controllable suspension system” made up of “controllable dampers and springs”), 0232-33] configured for actively countering vibrations of a load; and a plurality of isolators (yu1*, yu2*, yu3*, yu4*) [see id; see also 112 rejection, supra] configured for supporting the load which is mounted in a vibration isolated manner, each of the isolators including a respective control unit [see para. 0184 (“two degree-of-freedom control systems of each unit”); Fig. 2 (Local Controls 1-4)] coupled with and configured for actuating the plurality of actuators, each of the control units including a respective digital-analog converter [see para. 0236 (“A/D converters” for each of the “units 1# to 4#”)] coupled with the plurality of actuators.  See Fig. 2. 
Claim 2: Wu discloses that each of the control units further includes a respective processor, each of the processors being coupled with each of the digital-analog converters, each of the processors being configured for generating digital control signals and communicating the digital control signals to each of the digital-analog converters, each of the digital-analog converters being configured for converting the digital control signals into analog control signals for actuating the plurality of actuators.  See para. 0229, 0236-37. 

Claim 3: Wu discloses a central control unit connected to each of the control units, the central control unit is configured for transmitting control signals to each of the control units.  See Fig. 2 (“Center Control”). 
Claim 4: Wu discloses that each of the control units is configured to actuate the actuators, independently of a central control unit.  See para. 0024. 
Claim 5: Wu discloses that a bus system, and wherein the control units of the plurality of isolators are connected with one another in-series with the bus system.  See para. 0042 (“interconnection conditions”), 0236. 
Claim 8: Wu discloses that the control units of the plurality of isolators are connected with one another via at least one of a bus system, a central control unit, a central configuration, and a diagnostic unit.  See Fig. 2. 
Claim 9: Wu discloses that a plurality of sensors coupled with each of the control units, the plurality of sensors being configured for sensing vibrations of the load.  See para. 0208, 0229. 
Claim 10: Wu discloses at least one of the plurality of actuators and the plurality of sensors are integrated into the plurality of isolators.  See Fig. 2 (“Center Control”).
Claim 11: Wu discloses that compensating forces are generated in at least two degrees of freedom via the plurality of actuators.  See para. 0228-29, 0236-37. 
Claim 12: Wu discloses that the compensating forces are generated in at least one of three translational degrees of freedom and three rotational degrees of freedom.  See para. 0005, 0042-43, 0221. 
Claim 14: Wu discloses that a number of isolators of the plurality of isolators is not limited by a central control unit.  See Fig. 2; para. 0206. 
Claim 15: Wu discloses that each of the isolators includes a respective pneumatic spring coupled with the respective control unit, wherein each of the control units is configured for actively controlling each of the pneumatic springs.  See para. 0222. 
Claims 16-20: see claims 1-4 and 9, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Wu
Claim(s) 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Claim 6: Wu is relied upon as in claim 5 but does not disclose that the bus system is “ethernet capable.”  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention for the bus system to be ethernet capable because the connectivity options are a design choice based on the intended use and an Ethernet Bus is well known and commonly employed in the art. 
Claim 7: Wu discloses that each of the control units includes an analog-digital converter configured for processing a sensor signal.  See para. 0236 (“A/D converters” for each of the “units 1# to 4#”). 
Claim 13: Wu is relied upon as in claim 1 but does not disclose the type of machine mounted on the vibration isolation system.  It would be obvious to one skilled in the art at the effective filing date of the invention to use one of the recited types of machines because Wu is capable of damping the recited machine types, and the limitation is effectively an intended use rather than an actual structural limitation of the claimed vibration isolation system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        June 2, 2022